Martin, J.
delivered the opinion of the court. In this case, the district judge made the appeal returnable on the 6th of April last-the citation was irregularly served, and the appellant took but a new citation, returnable on the first day of May, instant, citing the. appellee to appear on an appeal, returnable on the same day. The appellee prayed the citation might be set aside, as there was no appeal returnable on that day.
We are of opinion that, in case the first citation be not served, or be irregularly so, the appellant may take, under the 9th section, of the act of 1813, a new citation, returnable on the first day of the next succeeding term-that in the present case the error of the clerk in irregularly describing the appeal, as returnable on the day on which the citation was by law to be made returnable, is a clerical error, which cannot work any disadvantage to the parties.
It is therefore ordered adjudged and decreed that the appellant take nothing by his motion,